Title: To Thomas Jefferson from Albert Gallatin, 21 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            21 Oct. 1807
                        
                        I receive this moment at my house your note of this morning. The perpetual interruptions of the office & my
                            want of eyes at night induced me to remain here to day for the purpose of finishing my remarks on your message. They are
                            just done & I send them with this.
                        I regret that my not being at the office should have disappointed you. May not the orders for the
                            Constitution be delayed till to morrow? My impression, however, is that she should be disarmed, but not sent round to the
                            Chesapeak. Her best station would I think for many reasons be New York. But I have not heard any reasons for or against
                            her staying or going any where. Mr Smith says that he has no money to pay her & wants me to induce the Bank to advance
                            the money. This, for many reasons & amongst others on account of the immediate meeting of Congress, appears
                            inadmissible.
                        I will try to return the financial & last paragraphs this evening.
                  Respectfully Your obt. Sevt.
                        
                            —Albert Gallatin
                     
                        
                    